J-S70029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.H. A/K/A   :   IN THE SUPERIOR COURT OF
R.L.H., A MINOR                  :        PENNSYLVANIA
                                 :
                                 :
APPEAL OF: J.H., MOTHER          :
                                 :
                                 :
                                 :
                                 :   No. 3414 EDA 2015

                 Appeal from the Decree October 13, 2015
           In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000644-2015, CP-51-DP-0000831-2010,
                         FID: 51-FN-002045-2010

IN THE INTEREST OF: R.H. A/K/A   :   IN THE SUPERIOR COURT OF
R.J.L.H., A MINOR                :        PENNSYLVANIA
                                 :
                                 :
APPEAL OF: J.H., MOTHER          :
                                 :
                                 :
                                 :
                                 :   No. 3415 EDA 2015

                 Appeal from the Decree October 13, 2015
           In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000645-2015, CP-51-DP-0000832-2010,
                         FID: 51-FN-002045-2010
J-S70029-16



IN THE INTEREST OF: R.H. A/K/A             :     IN THE SUPERIOR COURT OF
R.A.J.H., A MINOR                          :          PENNSYLVANIA
                                           :
                                           :
APPEAL OF: J.H., MOTHER                    :
                                           :
                                           :
                                           :
                                           :     No. 3416 EDA 2015

                 Appeal from the Decree October 13, 2015
           In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000646-2015, CP-51-DP-0000833-2010,
                         FID: 51-FN-002045-2010


BEFORE: OLSON, OTT, and MUSMANNO, JJ.

MEMORANDUM BY OTT, J.:                                 FILED NOVEMBER 18, 2016

       J.H.     (“Mother”)   appeals     from    the   October   13,   2015   decrees

involuntarily terminating her parental rights to her twin sons, R.H. a/k/a

R.L.H. and R.H. a/k/a R.J.L.H., born in November of 2004, and R.H. a/k/a

R.A.J.H., born in November of 2005 (collectively, “the Children”).                We

affirm.1,   2



____________________________________________


1
  The parental rights of the Children’s father, R.L.H., Jr., (“Father”), were
involuntarily terminated by separate decrees entered on October 13, 2015.
Father filed notices of appeal, docketed at Nos. 3481, 3482, and 3483 EDA
2016. This Court consolidated Father’s appeals sua sponte and disposed of
them by separate memorandum. See In re R.H., et al., 2016 Pa. Super.
Unpub. LEXIS 3244 (filed September 7, 2016).
2
  We note that the certified record in this case was originally due on
December 14, 2015. However, this Court did not receive the record from
the trial court until March 9, 2016, well past the due date. As a result, the
(Footnote Continued Next Page)


                                           -2-
J-S70029-16


      The record reveals that Mother is diagnosed in the mild mental

retardation range.       ATA Report, 6/22/11, at 6.   In addition, the Children

suffer from mild intellectual disability and autism. N.T., 10/13/15, at 121.

The Philadelphia County Department of Human Services (“DHS”) began

providing in-home services for this family in 2004, due to the failure to

thrive of the twin babies. Trial Court Opinion, 3/4/18 at 1-2.

      In October of 2010, the Children were removed from Mother’s and

Father’s custody after having been found living among “three adults[,] and

[the Children were three of] four children living in an efficiency apartment.

There was one full size mattress and a deflated twin mattress on the floor.

There were roaches, wire under the floor, an extension cord running outside

to a deep freezer, the children were in diapers, and the children were not in

school.” Trial Court Opinion, 3/4/16, at 2 (footnote omitted). The Children

were placed in the care of their paternal great aunt, T.B. (“Aunt”), who is a

pre-adoptive resource. Id.; N.T., 10/13/15, at 207.

      On November 18, 2010, the Children were adjudicated dependent.

The Children’s permanency goals were return to parent. Family Service Plan

(“FSP”) objectives were assigned to Mother, requiring her to participate in

the following: weekly visits with the Children, a parenting capacity
                       _______________________
(Footnote Continued)

briefing schedule in this matter was delayed by nearly three months. This
Court has acted diligently in attempting to facilitate the prompt processing of
this appeal.



                                            -3-
J-S70029-16


evaluation, a bonding evaluation, individual and family therapy, and family

school. Further, Mother was required to obtain appropriate housing. Trial

Court Opinion, 3/4/16, at 3.

       The trial court set forth the additional factual history, which the record

evidence supports.

       In 2011, all three adults were given a[] [parenting capacity]
       evaluation, which stated that as a unit of three,[3] there is
       parental capacity.

       Due to the special nature of the three parents, Mother and
       Father were given numerous opportunities to visit with the
       Children so that they would gradually adjust to taking care of
       three special needs children.        On November 4, 2010, the
       parents’ visits changed to liberal supervised visits, to be
       supervised by . . . [A]unt. On June 30, 2011, the parents’ visits
       were changed to supervised visits at the agency. On May 14,
       2012, the parents’ visits were increased to one supervised visit
       at the agency and supervised visits in the home of Father’s
       paramour’s mother, supervised by DHS. On October 10, 2013,
       the Children started to have unsupervised visits with their
       parents at . . . [A]unt’s home for five hours on Saturdays.

       The unsupervised visits were expanded to overnight visits
       (Tuesday through Thursday) on January 2, 2014. The agency
       was assigned to conduct spot checks three times a week during
       the overnight visits with the Children.        The unsupervised
       overnight visits were temporarily suspended after a CPS report
       was filed alleging physical abuse. The report alleged that Mother
       had beaten the Children with a belt that left bruises on the
       Children’s arms. The Children were subsequently seen at the
       Emergency Department of Children’s Hospital of Philadelphia
       (“CHOP”). The examining physician, Dr. Cynthia Mollen, testified
       that the Children’s bruising were consistent with being hit with a
____________________________________________


3
  Mother lives with Father and his paramour, with whom he had two children
at the time of the subject proceedings. The three adults co-parented. Trial
Court Opinion, 3/4/16, at 1.



                                           -4-
J-S70029-16


       belt. Dr. Mollen stated that the Children were in severe pain as
       a result of the beating. After this report was substantiated, the
       parents were allowed continued visits with pop-up visits by the
       foster care agency.

       On or about December 16, 2014, [Denise] Burton (Community
       Umbrella Association (“CUA”) - Wordsworth case manager) was
       informed that the parents had moved from Philadelphia and
       relocated to the Poconos. The [c]ourt was informed on January
       29, 2015 of the parents’ move. At this hearing, the visits were
       changed to supervised visits. Father initiated contact with the
       Children via text message on February 7, 2015. After the move,
       [Mother’s and Father’s] first visit with the Children was in May,
       2015. In the interim, the Children did not visit with their parents
       from December 9, 2014 until the beginning of May, 2015. Any
       subsequent visits involved DHS transporting the Children to the
       Poconos; the parents did not visit the Children in Philadelphia
       since their move in December, 2014.

Trial Court Opinion, 3/4/16, at 3-4.

       On September 21, 2015, the Defender Association Child Advocacy Unit

(“DACAU”) filed a petition for the involuntary termination of Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

The trial court held a hearing on October 13, 2015.4 DACAU presented the

testimony of the following witnesses: (1) Erica Williams, Psy.D., a licensed

psychologist from the Assessment and Treatment Alternatives, Inc. (“ATA”),

who performed parenting capacity evaluations in 2011 and 2013; (2) Denise

Burton, via telephone, the former clinical case manager at the CUA -

Wordsworth; (3) Brendan Bradley, a mental health worker at the Northeast
____________________________________________


4
 The Honorable Vincent L. Johnson presided over the subject proceedings.
He had presided over the Children’s dependency matters since 2012. N.T.,
10/13/15, at 375.



                                           -5-
J-S70029-16


Treatment Center (“NET”); (4) Leslie Toomer, a supervisor at DACAU; and

(5) Samantha Salvatico-Parent, the foster care case manager at CUA -

Wordsworth.        DHS presented the testimony of Ms. Todd, the DHS

caseworker. In addition, Mother and Father testified on their own behalf.

       By decrees dated and entered on October 13, 2015, the trial court

involuntarily terminated Mother’s parental rights. Mother timely filed notices

of appeal and concise statements of errors complained of on appeal pursuant

to Pennsylvania Rules of Appellate Procedure 1925(a)(2)(i) and (b), which

this Court consolidated sua sponte.5 The trial court filed its opinion pursuant

to Rule 1925(a) on March 4, 2016.

       On appeal, Mother presents the following issues for our review:

       A. Whether the trial court erred in failing to find that for the six
       months immediately preceding the filing of the petition, when
       mother’s children were bonded with her and mother completed
       parenting classes and family school, consistently sought
       treatment for and stabilize her mental health issues, was visiting
       with her children, obtained housing for herself and her children,
       completed her [FSP] objectives, and did not intend to relinquish
       her claim to her child or refused and/or failed to perform
       parental duties[?]


____________________________________________


5
  The trial court also issued goal change orders dated October 13, 2015, and
Mother timely filed notices of appeal. We conclude that Mother’s appeals
from the goal change orders are waived because she has not raised any
claim regarding them in her brief. See Krebs v. United Refining Co. of
Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (“We will not ordinarily consider
any issue if it has not been set forth in or suggested by an appellate brief’s
statement of questions involved. . . .”) (citations omitted).




                                           -6-
J-S70029-16


     B. Whether the trial court erred in failing to find that for the six
     months immediately preceding the filing of the petition mother
     had consistent contact and visits with her children, mother’s
     children were bonded with her and mother completed parenting
     classes and family school, consistently sought treatment for and
     stabilized her mental health issues, was visiting with her
     children, obtained housing for herself and her children,
     completed her [FSP] objectives, and did not intend to relinquish
     her claim to her child or refused and/or failed to perform
     parental duties[?]

     C. Whether the trial court erred in finding that there were
     repeated and continuing findings of the incapacity, abuse,
     neglect and/or dependency of these minor children by mother,
     when mother’s children were bonded with her and mother
     completed parenting classes and family school, consistently
     sought treatment for and stabilized her mental health issues,
     was visiting with her children, obtained housing for herself and
     her children, completed her [FSP] objectives, and did not intend
     to relinquish her claim to her child or refused and/or failed to
     perform parental duties[?]

     D. Whether the trial court erred in finding that the conditions
     which led to the removal or placement of the child continue to
     exist, as to mother, when mother’s children were bonded with
     her and mother completed parenting classes and family school,
     consistently sought treatment for and stabilized her mental
     health issues, was visiting with her children, obtained housing
     for herself and her children, completed her [FSP] objectives, and
     did not intend to relinquish her claim to her child or refused
     and/or failed to perform parental duties[?]

     E. Whether the trial court erred in finding that the conditions
     which led to the removal or placement of the children continue
     to exist and termination of parental rights would best serve the
     needs and welfare of the children, when mother can remedy the
     conditions within a reasonable period of time, and when
     mother’s children were bonded with her and mother completed
     parenting classes and family school, consistently sought
     treatment for and stabilized her mental health issues, was
     visiting with her children, obtained housing for herself and her
     children, completed her [FSP] objectives, and did not intend to
     relinquish her claim to her child or refused and/or failed to
     perform parental duties[?]

                                    -7-
J-S70029-16



     F. Whether the trial court erred in failing to recognize that DHS
     made and were continuing to make, along with the trial court’s
     reunification schedule, reasonable efforts towards reunification,
     in failing and/or refusing to help find a viable option or to
     consider options other than terminating mother’s parental rights,
     when mother’s children were bonded with her and mother
     completed parenting classes and family school, consistently
     sought treatment and stabilized her mental health issues, was
     visiting with her children, obtained housing for herself and her
     children, completed her [FSP] objectives, and did not intend to
     erred [sic] in terminating the rights of mother, when she
     obtained housing and parenting training and therapy, and
     prepared to provide for the medical care, care [sic], and
     maintenance of her children?]

     G. Whether the trial court erred in terminating the rights of
     mother where it was not supported by clear and convincing
     evidence and not in the best interests of the children, and there
     was a bond between mother and her children and the
     termination of parental rights would have a negative effect on
     the developmental, physical and emotional needs of the children,
     pursuant to 23 Pa[.]C[.]S[.]A[.] [§] 2511(b)[?]

     H. Whether the trial court erred in ruling that mother’s witnesses
     from CYS, the behavior specialist, and the TSS worker that
     worked with the parents and their other special needs children in
     their home in Mahanoy City could not present evidence
     regarding mother’s participation in the care of the children in her
     household and her ability to care for her children, because said
     evidence was not relevant[?]

     I. Whether in addition the trial court erred in denying mother’s
     petition for the behavior specialist and TSS worker to be paid
     fees of $33 per hour for their time in participating in the hearing
     on October 13, 2015[?]

     J. Whether the trial court erred in ruling that the expert witness’s
     [sic] testimony was credible, when said witness was simply
     testifying her [sic] expert opinion[?]

     K. Whether the trial court erred in ruling that DHS worker Todd
     was precluded from introducing documents into evidence,
     because the city solicitor failed to submit a list of exhibits[?]

                                    -8-
J-S70029-16



       L. Whether the trial court erred in ruling that DHS worker Todd’s
       testimony was only partially credible, when she was the worker
       throughout the life of this case and whose testimony had been
       found credible at every hearing throughout the life of this case
       and was following the specific reunification plan of the trial court
       until the relocation of the family[?]

       M. Whether the trial court erred in not finding that the children
       and mother had a bond, when the DHS worker Todd, mental
       health worker from NET, Brendan [Bradley], and testified [sic] to
       the bond[?]      Dr. Williams also testified to her bonding
       evaluation.

       N. Whether the trial court erred in not considering that the
       continuances of the permanency review and the failure to restart
       the reunification plan of the trial court was a factor in the visits
       in 2015, being less frequent than in 2014[?]

       O. Whether the trial court erred in finding that there were
       reasonable efforts, when there was no DHS worker assigned to
       the case [sic] December, 2014 through March, 2015 when DHS
       social worker Todd was on leave[?]

       P. Whether the errors committed above deprived mother of her
       right to due process and equal protection[?]

Mother’s brief at 1-2.6

       We consider Mother’s issues mindful of our well-settled standard of

review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
____________________________________________


6
  Mother’s brief is unpaginated. For ease of reference, we have assigned
page numbers to her brief beginning with the statement of questions
involved.



                                           -9-
J-S70029-16


      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      This Court need only agree with any one subsection of Section

2511(a), along with Section 2511(b), in order to affirm the termination of

                                     - 10 -
J-S70029-16


parental rights.   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   We conclude that the trial court in this case properly terminated

Mother’s parental rights pursuant to Section 2511(a)(2) and (b), which

provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ...

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                      ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (b).

      To terminate parental rights pursuant to Section 2511(a)(2), the

moving party must produce clear and convincing evidence regarding the

following elements: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

                                     - 11 -
J-S70029-16


without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. See In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).

      This Court has explained that, “[t]he grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted). Further, parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. Id. at 340.

      With respect to Section 2511(b), this Court has explained that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted).     Further, the trial court

“must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.” Id. (citation omitted).

      We note at the outset that Mother raises sixteen issues on appeal.

Our Supreme Court has explained that raising a staggering number of issues

is not effective appellate advocacy and is “borderline abuse of the legal

system.”   Commonwealth v. Robinson, 864 A.2d 460, 480 n.28 (Pa.


                                    - 12 -
J-S70029-16


2004). The Court stated that, “multiplying assignments of error will dilute

and weaken a good case and will not save a bad one.”             Id. (emphasis

omitted) (quoting Jackson, “Advocacy Before the United States Supreme

Court,” 25 Temple L. Q. 115, 119 (1951)).

      Further, we note that the Rules regarding the content of briefs

provide, “[t]he summary of argument shall be a concise, but accurate,

summary of the arguments presented in support of the issues in the

statement of questions involved.”    Pa.R.A.P. 2118.    Mother’s summary of

argument in her brief is deficient in that it consists of one sentence that

references the needs and welfare of the Children.       In addition, Mother’s

argument in her brief fails to comply with the Rule providing,

      The argument shall be divided into as many parts as there are
      questions to be argued; and shall have at the head of each part
      -- in distinctive type or in type of distinctively displayed -- the
      particular point treated therein, followed by such discussion and
      citation of the parties as are deemed pertinent.

Pa.R.A.P. 2119.    Mother’s argument consists of twelve pages and is not

divided into any parts.

      In addition, the Rules regarding briefs provide “[l]ettering shall be

clear and legible and no smaller than 14 point in the text and 12 point in

foot notes.”   Pa.R.A.P. 124(4); Pa.R.A.P. 2135(c).      In the statement of

questions involved, statement of the case, and summary of argument,

Mother’s counsel used lettering smaller than 14 point.       In the argument

section, her counsel used lettering that is smaller than, and other lettering


                                    - 13 -
J-S70029-16


that is greater than, 14 point. In addition, the text in the entire substantive

portion of Mother’s brief is not double spaced as required by Rule 124(3).

Pa.R.A.P. 124(3) (“Text must be double spaced, but quotations more than

two lines long may be indented and single spaced. Footnotes may be single

spaced. . . .”).

      Moreover, the Rules limit a principal brief to 14,000 words, unless the

brief does not exceed 30 pages.      Pa.R.A.P. 2135(a)(1).    Where the brief

exceeds 30 pages, a certificate of compliance with the 14,000 word-count

limit must be filed. Id. Here, the substantive portion of Mother’s brief spans

22 pages. However, the text is single spaced and/or spaced one and a half

lines apart. Had Mother’s counsel complied with the Rules by double spacing

the text, Mother’s brief would have exceeded 30 pages.           As such, we

conclude that Mother’s counsel should have filed a certificate of compliance

with the word-count limit. She failed to do so.

      Pa.R.A.P. 2101 underscores the seriousness with which this Court

takes deviations from procedural rules, as it permits us to quash or dismiss

an appeal for procedural noncompliance. Therefore, we strenuously caution

Mother’s counsel about this conduct.      Here, we address Mother’s appeal

insofar as the Rules permit.

      We observe that Mother fails to provide meaningful discussion with

citation to any statutory or case authority in the argument section of her

brief with respect to issues F, H, I, J, K, L, N, O, and P.      As such, we


                                    - 14 -
J-S70029-16


conclude that Mother has waived those issues.7 See In re W.H., 25 A.3d

330, 339 n.3 (Pa. Super. 2011) (stating that issues are waived if appellate

brief fails to provide meaningful discussion with citation to relevant

authority); Pa.R.A.P. 2119(b).

       With respect to Section 2511(a)(2), Mother asserts in issue C that the

evidence does not support termination because the Children “were bonded

with her,” and she completed her FSP objectives. We disagree.8

       The trial court set forth its factual findings, credibility determinations,

and conclusions of law on the record in open court at the end of the

evidentiary hearing.       See N.T., 10/13/15, at 369-380.      The court found

persuasive the testimony of Erica Williams, Psy.D., the licensed psychologist

from the ATA, who performed parental capacity evaluations in 2011 and

2013. Dr. Williams testified that the evaluations were “taken in conjunction

with the three adults [who] would be raising the children. So the findings

were based on if they were to work as a unit.” Id. at 21. The court properly

related Dr. Williams’ findings that “neither of the parents individually were
____________________________________________


7
  To the extent Mother argues that DHS did not provide reasonable efforts to
reunify her with the Children, the record belies her contention. Moreover,
our Supreme Court has held that proof of reasonable reunification efforts by
a child welfare agency is not necessary to support a decree terminating
parental rights under Section 2511(a)(2). See In re D.C.D., 105 A.3d 662,
673-674 (Pa. 2014).
8
 Based on this disposition, we need not review Mother's issues A, B, D, and
E because they relate to Section 2511(a)(1), (5), and/or (8). See In re
B.L.W., supra.



                                          - 15 -
J-S70029-16


capable of being parents. . . .” Id. at 371. However, Dr. Williams found “as

a corporate unit, . . ., given the proper structure, these parents as a unit

possibly could parent.” Id. The trial court explained:

      And what we did was, and what DHS did was to allow structure
      to give the parents all the help they needed over 60 months to
      show the [c]ourt that as a corporate unit, a unique corporate
      unit, of one man and two women, they could provide proper
      parental care. . . . In 60 months, we found based on the
      testimony of Dr. Williams today . . ., which is un-refuted[,] that
      even now presently . . . not only . . . did they not have the
      capacity individually . . . to parent[,] but now in their corporate
      unit, they are found not to have the capacity to . . . parent for
      these children.

Id. at 371-372.

      Upon careful review, Dr. Williams’ testimony supports the court’s

findings.   Indeed, Dr. Williams testified that Mother and Father do not

currently have the capacity to parent either individually or collectively. N.T.,

10/13/15, at 63. Dr. Williams explained as follows.

      [T]here was some progress with this family. But the concern is
      that over time . . . [t]he issues present similarly despite the
      intensive intervention. The availability of services, and the steps
      identified for the individuals to take [sic]. So, that they are
      eager, they initiate the steps but then they fall off, and they stop
      doing what they’ve been asked to do, so the progress is stunted.
      So after intervention[,] after removal of children[,] despite the
      stated goal of wanting the children, there seems to be a . . .
      repeat of going so far[,] stepping back, going so far[,] stepping
      back.

Id. at 27-28.




                                     - 16 -
J-S70029-16


      Further, the trial court noted Dr. Williams’ testimony that the parents

“simply disappeared, moved with nothing” when they relocated to the

Poconos.   Trial Court Opinion, 3/4/16, at 18. The court reasoned, in part:

      Despite all the efforts that DHS and other supportive agencies
      have attempted to do to provide [for] this family[,] they chose in
      December [of 2014] to leave [Philadelphia] and to abandon their
      children, they chose to do that. They made no attempt to
      contact anyone about their leaving until March. Then they made
      no effort to have visitation until much later.

Id. at 373-374. Moreover, the trial court explained:

      [A] question was asked of Dr. Williams by one of the attorneys,
      because of the parents[’] intellectual disability [whether] we
      should excuse them for their inconsistency, for their inability to
      follow through with the protection and support of their family[.]
      Dr. Williams said, no, it had nothing to do with their intellectual
      disability[.] [I]t was a willful act.

Id. at 375.     Indeed, on direct examination by the Child Advocate, Dr.

Williams testified:

      Very often, people with developmental disabilities can thrive as
      parents particularly given the right supports. In this case[,] the
      recommendations have been made for years that they get
      certain supports. And the concern here is despite the provision
      of those supports . . . that they’re making multiple choices to do
      different things that place the children at harm that cause them
      to leave the children’s lives, and that’s not something that
      necessarily can be explained by developmental disability[,]
      rather than a choice in behavior.

Id. at 35-36.

      In short, the court found that “there was no other credible testimony

presented to show that Mother had resolved any of the issues that brought

the children into care.” Trial Court Opinion, 3/4/16, at 18. Based on the


                                    - 17 -
J-S70029-16


foregoing testimonial evidence, and upon thorough review of the subject

proceedings, we agree.      The record overwhelmingly demonstrates that

Mother’s repeated and continued incapacity, abuse, neglect, or refusal has

caused the Children, for a period of five years at the time of the subject

proceedings, to be without essential parental care, control, or subsistence

necessary for their physical or mental well-being.     Further, the evidence

demonstrates the causes of Mother’s incapacity, abuse, neglect, or refusal

cannot or will not be remedied.      As such, Mother’s issue related to the

termination of her parental rights under Section 2511(a)(2) fails.

      In issues G and M, Mother argues that the record does not support

termination of her parental rights pursuant to Section 2511(b).       Mother

requests this Court, at minimum, “to remand for further testimony and

evidence regarding the bond between” Mother and the Children.        Mother’s

brief at 21. Specifically, she argues that there is the need “for an updated

formal bonding evaluation to aid in the decision regarding the impact of the

termination of parental rights.”   Id.   We conclude that this issue has no

merit.

      This Court has explained as follows:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910
      (Pa. Super. 2008) (trial court’s decision to terminate parents’

                                    - 18 -
J-S70029-16


     parental rights was affirmed where court balanced strong
     emotional bond against parents’ inability to serve needs of
     child). Rather, the orphans’ court must examine the status of
     the bond to determine whether its termination “would destroy an
     existing, necessary and beneficial relationship.” In re Adoption
     of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).           As we
     explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. Additionally, this Court stated that the
            trial court should consider the importance of continuity of
            relationships and whether any existing parent-child bond
            can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     In addition, in considering the affection a child may have for his or her

natural parents, we have explained as follows.

        [C]oncluding a child has a beneficial bond with a parent
        simply because the child harbors affection for the parent is
        not only dangerous, it is logically unsound. If a child’s
        feelings were the dispositive factor in the bonding analysis,
        the analysis would be reduced to an exercise in semantics
        as it is the rare child who, after being subject to neglect
        and abuse, is able to sift through the emotional wreckage
        and completely disavow a parent. . . . Nor are we of the
        opinion that the biological connection between [the parent]
        and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a
        parent, to establish a de facto beneficial bond exists. The
        psychological aspect of parenthood is more important in
        terms of the development of the child and its mental and
        emotional health than the coincidence of biological or
        natural parenthood.

In re K.K.R.-S., 958 A.2d at 535 (internal citations and quotation marks

omitted).


                                      - 19 -
J-S70029-16


     Moreover, our Supreme Court confirmed that, “the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition.” In re T.S.M., supra. The Court further

stated that, “[c]ommon sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.” Id. at 268. The Court

directed that, in weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.

at 269. The T.S.M. Court observed that, “[c]hildren are young for a scant

number of years, and we have an obligation to see to their healthy

development quickly.    When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

     Instantly, the trial court found as follows at the conclusion of the

testimonial evidence:

     [W]hile it is true that there’s been testimony that there is a bond
     clearly of some level, the [c]ourt does not find [it] to be a
     parental bond. The testimony has been [that] the children enjoy
     being with their parents. . . .

     [T]he court does not really find from the basis of the testimony
     that there is a parental bond[.] [I]t is a friendly bond…. [I]t’s
     not a parental bond, and while there [would be] a negative
     impact according to Dr. Williams, Dr. Williams also indicated it
     [would] not [cause] irreparable harm if termination was to take
     place.

N.T., 10/13/15, at 377-378.




                                   - 20 -
J-S70029-16


      Dr. Williams testified on direct examination that the Children “would

experience a loss . . . and they absolutely would need to have support and

treatment to ameliorate any of the outcome of the loss of [Mother and

Father] from their lives.” N.T., 10/13/15, at 68. Nevertheless, she clarified

that, with respect to the “irreparable harm” in this context, “the big part of it

is will it prevent them from ever attaching in a healthy way to another

adult?” Id. at 69. She continued:

      In this case, the children were doing very well with their
      placement, they were thriving, in fact, their behaviors and their
      overall functioning had improved. So they would be negatively
      impacted[,] but there’s no reason to think that it would be
      irreparable harm, and [that] they wouldn’t be able to be
      successful in the absence of their parents.

Id.

      Further, Dr. Williams testified that it is in the Children’s best interest to

have permanency.      Id. at 37-38.    She testified that, “the parents haven’t

shown any evidence of being able to establish permanency, even with

significant supports.”   Id. at 33.    In addition, Dr. Williams testified that,

“with special needs[,] the ones that these children are diagnosed with[,]

routine structure [is] [in]credibly important to help manage their behaviors.”

Id. at 36. She continued on direct examination:

      Q. And if the parents as in this case . . . are in and out of the
      children’s lives[,] in your opinion is that more detrimental or
      helpful to the children as far as their emotional well-being?

      A. Long term it’s detrimental. Often times in a short term you
      see the children be excited at the return of the parent but it
      creates that underlying lack of security, lack of attachment, and

                                      - 21 -
J-S70029-16


      kind of inability to know if your needs are going to be met, it’s
      . . . long term, that’s very detrimental.

      Q. So in the best case scenario, your opinion for these particular
      children, would it be best then to sever that [relationship]?

      A. Based on . . . all of the efforts made, I don’t have reason to
      believe that there will be substantial enough changes for the
      parents to provide the consistency [the Children] need. So at
      this time the best option would be to give them that provider
      who can give them that long term care.

Id. at 38.

      Ms. Burton, the clinical case manager at CUA-Wordsworth, testified

that she was assigned to the Children’s case from the time of their

placement until August 2015.       During that time-period, she visited the

Children twice per month at both Mother’s home and Aunt’s home. Id. at

76. Ms. Burton explained that the Children’s bond with Mother was affected

when she moved to the Poconos. She testified that the Children “were used

to seeing their parents from Tuesday to Thursday, and at one point it was

from Wednesday to Saturday, and they looked forward to that.         But after

[the parents moved to the Poconos], they had no idea when visits [were]

ever going to occur.” Id. at 102. She explained that, “the interruption of

not having a visit . . . [made it] difficult to establish an ongoing bond.” Id.

at 101.   Importantly, Ms. Burton agreed on redirect examination that the

Children have a parent-child relationship with Aunt, and that Aunt is able to

meet the specific needs of each child. Id. at 116.




                                    - 22 -
J-S70029-16


      Samantha Salvatico-Parent, the foster care case manager at CUA-

Wordsworth, testified that the Children have had supervised visits with

Mother and Father in the Poconos on three occasions since their relocation,

with transportation being provided by DHS each time. Id. at 203-205. She

testified, as did Brendan Bradley, the mental health worker at the NET who

provides counseling for the Children, that the Children have a parent-child

relationship with Aunt. Id. at 148-149, 202-203.

      Based on the foregoing, we discern no abuse of discretion by the trial

court in terminating Mother’s parental rights pursuant to Section 2511(b).

The testimonial evidence demonstrates that terminating Mother’s parental

rights will serve the developmental, physical, and emotional needs and

welfare of the Children.      As such, we reject Mother’s argument that

additional evidence, including an updated formal bonding evaluation, was

necessary for the trial court’s bond analysis.    See In re Z.P., 994 A.2d

1108, 1115-1116 (Pa. Super. 2010) (citations omitted) (stating that Section

2511(b) does not require a formal bonding evaluation).           Mother’s issues

related to the termination of her parental rights under Section 2511(b) fail.

      In summary, the testimony on direct examination of Leslie Toomer,

the Child Advocate social worker for the family, supports the decrees

involuntarily terminating Mother’s parental rights as follows:

      Q. [W]hat if any, concerns does this raise for you as to
      [Father’s] and [Mother’s] ability to parent these children?




                                    - 23 -
J-S70029-16


      A. [I]t’s my opinion that the parents have sabotaged their
      likelihood of reunifying with their children twice, . . . [.] [T]he
      first time when we were moving toward reunification, and there
      was an incident of physical discipline with a belt, that rose to a
      child line report being made[.] I thought that in that instance
      maybe that they were overwhelmed because it was the very first
      visit that all of the children were at the home again, . . . for
      unsupervised visits, so, I did have some concerns about that[.]
      [T]hen to leave abruptly without letting not necessarily me know
      as a Child Advocate social worker supervisor, but the other
      workers on the case who were very vested in making sure the
      transition was smooth and reunification occur[.] [I]t just spoke
      to the level or lack of insight that the parents have in dealing
      with these children, leaving them[.] [The Children] may not
      understand why they left[.] [I]t shows there’s an inconsistency
      and the level of care that you are willing to provide[,] where the
      kinship parent has been a consistent provider for five years for
      these children.

N.T., 10/13/15, at 182-183.    Based on our thorough review of the record

evidence, we discern no abuse of discretion by the trial court in involuntarily

terminating Mother’s parental rights.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2016




                                    - 24 -